Order of business: see Minutes
(IT) Mr President, ladies and gentlemen, I have a question for you concerning the European Council. We have heard that at the meeting of the European Council you said that Parliament agrees that the vote on the President of the Commission should take place on 15 July and the vote on the remainder of the Commission should be held once the Treaty of Lisbon has been adopted.
I would like to know whether or not this is true and, if it is true, on what authority you made these statements.
Mrs Frassoni, as you yourself were present, I am sure you will recall that we discussed this matter at the Conference of Presidents. There was only one objection with respect to 15 July, which came from you. All the other group chairmen shared the view expressed in my statement before the Council. In any case, you may read the exact wording I used in my speech. The speech is available to all MEPs and to the public.